                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION

UNITED STATES OF AMERICA                           )
                                                   )           Case No.: 3:07-CR-61-FDW-1
       Plaintiff,                                  )
                                                   )           Case No.: 3:97-CR-319-FDW-1
v.                                                 )
                                                   )
ROSCOE ABELL,                                      )           ORDER
                                                   )
       Defendant.                                  )


       This matter is before the Court upon the Defendant’s Unopposed Motion for

Corrected Judgement under Rule 36 of the Federal Rules of Criminal Procedure. The

government, through AUSA Amy E. Ray, has consented to the requested relief. For the

reasons stated in the unopposed motion, the Court will grant the motion.

       IT IS THEREFORE ORDERED that the Defendant’s aggregate sentence for

docket nos. 3:07-cr-61-FDW-1 and 3:97-cr-319-FDW-1 is reduced to Time Served, plus up

to ten (10) days for the BOP to process his release, and that the term of supervised release in

docket no. 3:07-cr-61-FDW-1 is reduced to eight years. All other terms and conditions

previously imposed will remain the same.

       IT IS FURTHER ORDERED that the Clerk certify copies of this Order to the

Defendant, counsel for the Defendant, the United States Attorney, the United States

Marshals Service, the United States Probation Office, and the United States Bureau of

Prisons.                              Signed: March 14, 2019




                                               1
